DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on September 28, 2022 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112a rejection, the 35 USC 112b rejection and 35 USC 102 rejection over RN 93076-09-6 which are withdrawn.
4.	The amendments are not sufficient to overcome the 35 USC 102 rejection over RN 4878-88-0.  Below are responses to Applicant’s amendments and remarks.
	The claims were previously rejected as being anticipated by RN 4878-88-0.  It was stated that the compound corresponds to the claims in the following manner:  R3=R6=R8=methyl; Y=CR12R20, X=CR19R13 and all other variables are H.  Applicants have amended the claims to exclude compounds that have R3=R6=R8=methyl.  This amendment is noted, however, it is also noted that the compound is symmetric around the carbon bridge joining the two phenyl groups.  As such, the compound is still in the scope of the amended claims in that R1=R4=R10=methyl, with other variables attached to two phenyl rings being H, corresponds to this compound also.  For this reason, the 35 USC 102 rejection over this reference applies to the amended claims.  Claims 1-4 and 10 remain rejected.
5.	Applicant’s amendment to the claims necessitated a new ground of rejection and objection as set forth in this office action.
6.	Notwithstanding nonallowability of the Markush claims, the amended claims were further searched and examined.  The full scope of claim 5 was determined to be novel and nonobvious.  Previously, claim 22 was fully searched and determined to be novel and nonobvious over the prior art.  
Claim Objections
7.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-4 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite the structural limitation of “wherein R3, R6 and R8 are not methyl, wherein when X is NR35, R35 is not CH2benzyl.”  This proviso delineates a new genus that was not described in the original disclosure.  As such, the recitation adds new matter to the claims.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626